                                                  THE HONORABLE BRIAN D. LYNCH
 1                                                CHAPTER 13
                                                  HEARING DATE: April 24, 2019
 2
                                                  HEARING TIME: 1:30 P.M.
 3                                                LOCATION: Vancouver, Washington
                                                  RESPONSE DATE: April 17, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-40662-BDL
13    CELENA ANN WILLIAMS,                        TRUSTEE’S OBJECTION TO CONFIRMATION
                                                  WITH STRICT COMPLIANCE
14

15
                                        Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtor filed this Chapter 13 case on March 7, 2019. The applicable commitment period
20
     is sixty months. The case is currently in the first month and the Meeting of Creditors has been
21
     completed. The bar date for filing non-governmental claims is May 16, 2019. Scheduled
22
     unsecured claims total $30,233.94. Debtor proposes to pay at least $5,475.00 to allowed
23
     nonpriority unsecured claims.
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 1                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
                                              OBJECTION
 1
        ☒ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
 2
          1325(a)(4):
 3
            Debtor’s plan needs to be amended to specifically commit the non-exempt proceeds
 4          from her potential personal injury claim. ECF No. 1 at 14. Debtor has amended her
            schedules to remove the claim without explanation and now only lists contingent
 5          insurance proceeds. As Debtor does have a potential personal injury claim, the
            schedules should be re-amended to disclose the claim and to claim applicable
 6          exemptions.
 7          WHEREFORE, Trustee requests that the objection to confirmation be sustained and
 8   debtor be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
 9
     days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
10
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
11
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
12
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
13

14          DATED this 22nd day of April, 2019.
15

16
                                                      /s/ Mathew S. LaCroix
17                                                    Mathew S. LaCroix, WSBA# 41847 for
                                                      Michael G. Malaier, Chapter 13 Trustee
18

19

20

21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 2                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
                                    CERTIFICATE OF MAILING
 1

 2          I certify under penalty of perjury under the laws of the United States I caused to be
     mailed via regular mail a true and correct copy of Trustee’s Objection to Confirmation to the
 3   following:
 4          Celena Ann Williams
            7129 NE 28th Ave.
 5
            Vancouver, WA 98665
 6
            The following parties received notice via ECF:
 7
            Ellen Ann Brown
 8          Lance E. Olsen
            U.S. Trustee
 9
            Executed at Tacoma, Washington this 22nd day of April, 2019.
10

11
                                                         /s/ Tracy Maher
12
                                                         Tracy Maher
13                                                       Motion Coordinator for
                                                         Chapter 13 Trustee
14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                        2122 Commerce Street
     WITH STRICT COMPLIANCE - 3                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
